Exhibit 10.11


AMENDED AND RESTATED
EMPLOYMENT AGREEMENT
This Employment Agreement (“Agreement”) is made as of the 14th day of September,
2017, between Vericel Corporation, a Michigan corporation (the “Company”), and
Michael Halpin (the “Executive”).
WHEREAS, the Company and the Executive previously entered into that certain
offer letter dated as of February 17, 2017 (the “Prior Agreement”), and both
parties desire to amend and restate the Prior Agreement as set forth herein; and
WHEREAS, the Company desires to continue to employ the Executive and the
Executive desires to be employed by the Company on the terms contained herein.
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree that the Prior Agreement is
hereby amended and restated in its entirety as follows:
1.Position and Duties. The Executive shall continue to serve as the Senior Vice
President, Quality and Regulatory Affairs of the Company and shall have such
powers and duties as may from time to time be prescribed by the Chief Executive
Officer of the Company (the “CEO”) or other authorized executive. The Executive
shall devote his full working time and efforts to the business and affairs of
the Company. Notwithstanding the foregoing, the Executive may engage in
religious, charitable or other community activities as long as such services and
activities are disclosed to the CEO and do not materially interfere with the
Executive’s performance of his duties to the Company as provided in this
Agreement.
2.Compensation and Related Matters.
(a)    Base Salary. The Executive’s annual base salary shall be $315,000. The
Executive’s base salary may be redetermined by the Company’s Compensation
Committee, after consultation with the CEO. The base salary in effect at any
given time is referred to herein as “Base Salary.” The Base Salary shall be
payable in a manner that is consistent with the Company’s usual payroll
practices for senior executives.
(b)    Incentive Compensation. The Executive shall be eligible to receive cash
incentive compensation as determined by the Company’s Compensation Committee
from time to time. The Executive’s target annual incentive compensation shall be
Thirty-Five Percent (35%) of his Base Salary, and the actual bonus amount shall
be determined by the Company’s Compensation Committee. The target annual
incentive compensation in effect at any given time is referred to herein as
“Target Bonus.” The Target Bonus may be redetermined by the Company’s
Compensation Committee, after consultation with the CEO. To be eligible for
incentive compensation, the Executive must be employed by the Company on the day
such incentive compensation is paid.


1

--------------------------------------------------------------------------------




(c)    Equity Compensation. From time to time and at the discretion of the
Company’s Compensation Committee, the Company may grant to the Executive equity
compensation, including options to purchase shares of the Company’s common stock
at an exercise price equal to the fair market value of the Company’s common
stock on the effective date of grant.
(d)    Expenses. The Executive shall be entitled to receive prompt reimbursement
for all reasonable business expenses incurred by him in performing services
hereunder, in accordance with the policies and procedures then in effect and
established by the Company for its senior executive officers.
(e)    Customary Fringe Benefits. The Executive shall be entitled to such fringe
benefits as the Company customarily makes available to the Company’s senior
executives (collectively, “Fringe Benefits”). The Fringe Benefits shall include
sick leave, health insurance coverage, and 401(k) plan participation, in
accordance with the terms and provisions of such plans, policies and
arrangements as adopted by the Company from time to time during the term of this
Agreement. The Company reserves the right to change the Fringe Benefits on a
prospective basis, at any time, effective upon delivery of written notice to
Executive. Executive shall not be entitled to receive payments in lieu of Fringe
Benefits, other than for earned and accumulated but unused vacation at the time
the employment relationship terminates.
(f)    Paid Time Off. Executive is entitled to 16.67 hours per month, equaling
twenty five (25) days per year, of paid time off (including statutory sick
leave), pro-rated for any partial calendar year during the term of this
Agreement, in accordance with the Company’s Paid Time Off policy (“Paid Time
Off”). Executive also shall be entitled to such paid holidays as are established
by the Company for all regular full-time employees.
3.    Termination. The Executive’s employment hereunder may be terminated
without any breach of this Agreement under the following circumstances:
(a)    Death. The Executive’s employment hereunder shall terminate upon his
death.
(b)    Disability. The Company may terminate the Executive’s employment if he is
disabled and unable to perform the essential functions of the Executive’s then
existing position or positions under this Agreement with or without reasonable
accommodation for a period of 180 days (which need not be consecutive) in any
12-month period. If any question shall arise as to whether during any period the
Executive is disabled so as to be unable to perform the essential functions of
the Executive’s then existing position or positions with or without reasonable
accommodation, the Executive may, and at the request of the Company shall,
submit to the Company a certification in reasonable detail by a physician
selected by the Company to whom the Executive or the Executive’s guardian has no
reasonable objection as to whether the Executive is so disabled or how long such
disability is expected to continue, and such certification shall for the
purposes of this Agreement be conclusive of the issue. The Executive shall
cooperate with any reasonable request of the physician in connection with such
certification. If such question shall arise and the Executive shall fail to
submit such certification,


2

--------------------------------------------------------------------------------




the Company’s determination of such issue shall be binding on the Executive.
Nothing in this Section 3(b) shall be construed to waive the Executive’s rights,
if any, under existing law including, without limitation, the Family and Medical
Leave Act of 1993, 29 U.S.C. §2601 et seq. and the Americans with Disabilities
Act, 42 U.S.C. §12101 et seq.
(c)    Termination by Company for Cause. The Company may terminate the
Executive’s employment hereunder for Cause. For purposes of this Agreement,
“Cause” shall mean: (i) conduct by the Executive constituting a material act of
misconduct in connection with the performance of his duties, including, without
limitation, misappropriation of funds or property of the Company or any of its
subsidiaries or affiliates other than the occasional, customary and de minimis
use of Company property for personal purposes; (ii) the commission by the
Executive of any felony or a misdemeanor involving moral turpitude, deceit,
dishonesty or fraud, or any conduct by the Executive that would reasonably be
expected to result in material injury or reputational harm to the Company or any
of its subsidiaries and affiliates if he were retained in his position; (iii)
continued non-performance by the Executive of his duties hereunder (other than
by reason of the Executive’s physical or mental illness, incapacity or
disability) which has continued for more than 15 days following written notice
from the CEO (or the CEO’s designee); (iv) a breach by the Executive of any of
the provisions contained in Section 7 of this Agreement, including without
limitation the Restrictive Covenant Agreement incorporated by reference to
Section 7 of this Agreement; (v) a material violation by the Executive of the
Company’s written employment policies, or (vi) failure to cooperate with a bona
fide internal investigation or an investigation by regulatory or law enforcement
authorities, after being instructed by the Company to cooperate, or the willful
destruction or failure to preserve documents or other materials known to be
relevant to such investigation or the inducement of others to fail to cooperate
or to produce documents or other materials in connection with such
investigation. Any determination of Cause by the Company shall be conclusive.
(d)    Termination by the Company Without Cause. The Company may terminate the
Executive’s employment hereunder at any time without Cause. Any termination by
the Company of the Executive’s employment under this Agreement which does not
constitute a termination for Cause under Section 3(c) and does not result from
the death or disability of the Executive under Section 3(a) or (b) shall be
deemed a termination without Cause.
(e)    Termination by the Executive. The Executive may terminate his employment
hereunder at any time for any reason, including but not limited to Good Reason.
For purposes of this Agreement, “Good Reason” shall mean that the Executive has
complied with the “Good Reason Process” (hereinafter defined) following the
occurrence of any of the following events: (i) a material diminution in the
Executive’s responsibilities, authority or duties; (ii) a material diminution in
the Executive’s Base Salary except for across-the-board salary reductions based
on the Company’s financial performance similarly affecting all or substantially
all senior management employees of the Company; (iii) the material breach of
this Agreement by the Company; or (iv) any change in the location of Executive’s
locus of employment that is more than fifty (50) miles from the current
headquarters of the Company. “Good Reason Process” shall mean that (i) the
Executive reasonably determines in good faith that a “Good Reason” condition has
occurred; (ii) the Executive notifies the Company in writing


3

--------------------------------------------------------------------------------




of the first occurrence of the Good Reason condition within 30 days of the first
occurrence of such condition; (iii) the Executive cooperates in good faith with
the Company’s efforts, for a period not less than 30 days following such notice
(the “Cure Period”), to remedy the condition; (iv) notwithstanding such efforts,
the Good Reason condition continues to exist; and (v) the Executive terminates
his employment within 30 days after the end of the Cure Period. If the Company
cures the Good Reason condition during the Cure Period, Good Reason shall be
deemed not to have occurred.
(f)    Notice of Termination. Except for termination as specified in Section
3(a), any termination of the Executive’s employment by the Company or any such
termination by the Executive shall be communicated by written Notice of
Termination to the other party hereto. For purposes of this Agreement, a “Notice
of Termination” shall mean a notice which shall indicate the specific
termination provision in this Agreement relied upon.
(g)    Date of Termination. “Date of Termination” shall mean: (i) if the
Executive’s employment is terminated by his death, the date of his death; (ii)
if the Executive’s employment is terminated on account of disability under
Section 3(b), by the Company for Cause under Section 3(c) or by the Company
without Cause under Section 3(d), the date on which Notice of Termination is
given unless another date is specified therein; (iii) if the Executive’s
employment is terminated by the Executive under Section 3(e) without Good
Reason, 30 days after the date on which a Notice of Termination is given, and
(iv) if the Executive’s employment is terminated by the Executive under Section
3(e) with Good Reason, the date on which a Notice of Termination is given after
the end of the Cure Period. Notwithstanding the foregoing, in the event that the
Executive gives a Notice of Termination to the Company, the Company may
unilaterally accelerate the Date of Termination and such acceleration shall not
result in a termination by the Company for purposes of this Agreement.
4.    Compensation Upon Termination.
(a)    Termination Generally. If the Executive’s employment with the Company
terminates for any reason, the Company shall pay or provide to the Executive (or
to his authorized representative or estate) any earned but unpaid Base Salary,
unpaid expense reimbursements, accrued but unused Paid Time Off all through the
Date of Termination, and any vested benefits the Executive may have under any
employee benefit plan of the Company (the “Accrued Benefit”) on or before the
time required by law but in no event more than 30 days after the Executive’s
Date of Termination.
(b)    Termination by the Company Without Cause or by the Executive with Good
Reason. If the Executive’s employment is terminated by the Company without Cause
as provided in Section 3(d), or the Executive terminates his employment for Good
Reason as provided in Section 3(e), then the Company shall, through the Date of
Termination, pay the Executive his Accrued Benefit. In addition, subject to the
Executive signing a separation agreement in a form and manner satisfactory to
the Company which includes a general release of claims in favor of the Company
and related persons and entities (the “Release”) and such Release becoming
irrevocable within the time period set forth in such Release, but in no event
later than 60 days following the Date of Termination:


4

--------------------------------------------------------------------------------




(i)    the Company shall pay the Executive an amount equal to twelve (12) months
of the Executive’s Base Salary (the “Severance Amount”). Notwithstanding the
foregoing, if the Executive breaches any of the provisions contained in Section
7 of this Agreement, including without limitation the Restrictive Covenant
Agreement incorporated by reference to Section 7 of this Agreement, in addition
to all legal and equitable remedies, the Company shall have the right to cease
payments of the Severance Amount;
(ii)    if the Executive was participating in the Company’s group health plan
immediately prior to the Date of Termination and elects continuation coverage
under the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended
(“COBRA”), then the Company shall pay to the Executive a monthly cash payment
for twelve (12) months or the Executive’s COBRA health continuation period,
whichever ends earlier, in an amount equal to the monthly employer contribution
that the Company would have made to provide health insurance to the Executive if
the Executive had remained employed by the Company. The Executive may continue
to participate in COBRA benefits following the expiration of the twelve (12)
months, at his sole cost, provided that he remains eligible for such
participation; and
(iii)    the amounts payable under this Section 4(b) shall be paid out in
substantially equal installments in accordance with the Company’s payroll
practice over twelve (12) months commencing within 60 days after the Date of
Termination; provided, however, that if the 60-day period begins in one calendar
year and ends in a second calendar year, the Severance Amount shall begin to be
paid in the second calendar year by the last day of such 60-day period;
provided, further, that the initial payment shall include a catch-up payment to
cover amounts retroactive to the day immediately following the Date of
Termination. Each payment pursuant to this Agreement is intended to constitute a
separate payment for purposes of Treasury Regulation Section 1.409A-2(b)(2).
5.    Change in Control Payment. The provisions of this Section 5 set forth
certain terms of an agreement reached between the Executive and the Company
regarding the Executive’s rights and obligations upon the occurrence of a Change
in Control of the Company. These provisions are intended to assure and encourage
in advance the Executive’s continued attention and dedication to his assigned
duties and his objectivity during the pendency and after the occurrence of any
such event. These provisions shall apply in lieu of, and expressly supersede,
the provisions of Section 4(b) regarding severance pay and benefits upon a
termination of employment, if such termination of employment occurs within
eighteen (18) months after the occurrence of the first event constituting a
Change in Control (the “Change in Control Period”). These provisions shall
terminate and be of no further force or effect beginning eighteen (18) months
after the occurrence of a Change in Control.
(a)    Change in Control. If the Executive’s employment is terminated by the
Company without Cause as provided in Section 3(d) or the Executive terminates
his employment for Good Reason as provided in Section 3(e), and the Date of
Termination occurs within the Change in Control Period, then, subject to the
signing of the Release by the Executive and such Release becoming irrevocable
within the period set forth in such Release, but in no event later than 60 days
following the Date of Termination:


5

--------------------------------------------------------------------------------




(i)    the Company shall pay the Executive a lump sum in cash in an amount equal
to one (1) multiplied by the sum of (A) the Executive’s then-effective Base
Salary, and (B) the Executive’s Target Bonus for the year during which the Date
of Termination occurs;
(ii)     the Company shall pay a prorated annual performance bonus (the
“Prorated Annual Bonus”) equal to (x) the Executive’s Target Bonus for the year
during which the Date of Termination occurs multiplied by (y) a fraction, the
numerator of which is the number of days in the fiscal year in which the
Executive was employed through the Date of Termination and the denominator of
which is 365, provided that the Prorated Annual Bonus shall be less the amount
of any annual performance bonus, or advance thereof, previously paid for the
period associated with the Prorated Annual Bonus.
(iii)    notwithstanding anything to the contrary in any applicable option
agreement or stock-based award agreement, all time-based stock options and other
stock-based awards held by the Executive shall immediately accelerate and become
fully exercisable or nonforfeitable as of the Date of Termination; and
(iv)    if the Executive was participating in the Company’s group health plan
immediately prior to the Date of Termination and elects COBRA health
continuation, then the Company shall pay to the Executive a monthly cash payment
for twelve (12) months or the Executive’s COBRA health continuation period,
whichever ends earlier, in an amount equal to the monthly employer contribution
that the Company would have made to provide health insurance to the Executive if
the Executive had remained employed by the Company. The Executive may continue
to participate in COBRA benefits following the expiration of the twelve (12)
months, at his sole cost, provided that he remains eligible for such
participation.
(v)    The amounts payable under this Section 5(a) shall be paid or commence to
be paid within 60 days after the Date of Termination; provided, however, that if
the 60-day period begins in one calendar year and ends in a second calendar
year, such payment shall be paid or commence to be paid in the second calendar
year by the last day of such 60-day period.
(b)    Additional Limitation.
(i)    Anything in this Agreement to the contrary notwithstanding, in the event
that the amount of any compensation, payment or distribution by the Company to
or for the benefit of the Executive, whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise, calculated
in a manner consistent with Section 280G of the Code and the applicable
regulations thereunder (the “Severance Payments”), would be subject to the
excise tax imposed by Section 4999 of the Code, the following provisions shall
apply:
(A)    If the Severance Payments, reduced by the sum of (1) the Excise Tax and
(2) the total of the Federal, state, and local income and employment taxes
payable by the Executive on the amount of the Severance Payments which are in
excess of the Threshold Amount, are greater than or equal to the Threshold
Amount, the Executive shall be entitled to the full benefits payable under this
Agreement.


6

--------------------------------------------------------------------------------




(B)    If the Threshold Amount is less than (x) the Severance Payments, but
greater than (y) the Severance Payments reduced by the sum of (1) the Excise Tax
and (2) the total of the Federal, state, and local income and employment taxes
on the amount of the Severance Payments which are in excess of the Threshold
Amount, then the Severance Payments shall be reduced (but not below zero) to the
extent necessary so that the sum of all Severance Payments shall not exceed the
Threshold Amount. In such event, the Severance Payments shall be reduced in the
following order: (1) cash payments not subject to Section 409A of the Code; (2)
cash payments subject to Section 409A of the Code; (3) equity-based payments and
acceleration; and (4) non-cash forms of benefits. To the extent any payment is
to be made over time (e.g., in installments, etc.), then the payments shall be
reduced in reverse chronological order.
(ii)    For the purposes of this Section 5(b), “Threshold Amount” shall mean
three times the Executive’s “base amount” within the meaning of Section
280G(b)(3) of the Code and the regulations promulgated thereunder less one
dollar ($1.00); and “Excise Tax” shall mean the excise tax imposed by Section
4999 of the Code, and any interest or penalties incurred by the Executive with
respect to such excise tax.
(iii)    The determination as to which of the alternative provisions of Section
5(b)(i) shall apply to the Executive shall be made by a nationally recognized
accounting firm selected by the Company (the “Accounting Firm”), which shall
provide detailed supporting calculations both to the Company and the Executive
within 15 business days of the Date of Termination, if applicable, or at such
earlier time as is reasonably requested by the Company or the Executive. For
purposes of determining which of the alternative provisions of Section 5(b)(i)
shall apply, the Executive shall be deemed to pay federal income taxes at the
highest marginal rate of federal income taxation applicable to individuals for
the calendar year in which the determination is to be made, and state and local
income taxes at the highest marginal rates of individual taxation in the state
and locality of the Executive’s residence on the Date of Termination, net of the
maximum reduction in federal income taxes which could be obtained from deduction
of such state and local taxes. Any determination by the Accounting Firm shall be
binding upon the Company and the Executive.
(b)    Definitions. For purposes of this Section 5, the following terms shall
have the following meanings:
“Change in Control” shall mean any of the following:
(i)    any “person,” as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Act”) (other than the Company,
any of its subsidiaries, or any trustee, fiduciary or other person or entity
holding securities under any employee benefit plan or trust of the Company or
any of its subsidiaries), together with all “affiliates” and “associates” (as
such terms are defined in Rule 12b-2 under the Act) of such person, shall become
the “beneficial owner” (as such term is defined in Rule 13d-3 under the Act),
directly or indirectly, of securities of the Company representing 50 percent or
more of the combined voting power of the Company’s then outstanding securities
having the right to vote in


7

--------------------------------------------------------------------------------




an election of the Board (“Voting Securities”) (in such case other than as a
result of an acquisition of securities directly from the Company); or
(ii)    the date a majority of the members of the Board is replaced during any
12-month period by directors whose appointment or election is not endorsed by a
majority of the members of the Board before the date of the appointment or
election; or
(iii)    the consummation of (A) any consolidation or merger of the Company
where the stockholders of the Company, immediately prior to the consolidation or
merger, would not, immediately after the consolidation or merger, beneficially
own (as such term is defined in Rule 13d-3 under the Act), directly or
indirectly, shares representing in the aggregate more than 50 percent of the
voting shares of the Company issuing cash or securities in the consolidation or
merger (or of its ultimate parent corporation, if any), or (B) any sale or other
transfer (in one transaction or a series of transactions contemplated or
arranged by any party as a single plan) of all or substantially all of the
assets of the Company.
Notwithstanding the foregoing, a “Change in Control” shall not be deemed to have
occurred for purposes of the foregoing clause (i) solely as the result of an
acquisition of securities by the Company which, by reducing the number of shares
of Voting Securities outstanding, increases the proportionate number of Voting
Securities beneficially owned by any person to 50 percent or more of the
combined voting power of all of the then outstanding Voting Securities;
provided, however, that if any person referred to in this sentence shall
thereafter become the beneficial owner of any additional shares of Voting
Securities (other than pursuant to a stock split, stock dividend, or similar
transaction or as a result of an acquisition of securities directly from the
Company) and immediately thereafter beneficially owns 50 percent or more of the
combined voting power of all of the then outstanding Voting Securities, then a
“Change in Control” shall be deemed to have occurred for purposes of the
foregoing clause (i).
6.    Section 409A.
(a)    Anything in this Agreement to the contrary notwithstanding, if at the
time of the Executive’s separation from service within the meaning of Section
409A of the Code, the Company determines that the Executive is a “specified
employee” within the meaning of Section 409A(a)(2)(B)(i) of the Code, then to
the extent any payment or benefit that the Executive becomes entitled to under
this Agreement on account of the Executive’s separation from service would be
considered deferred compensation subject to the 20 percent additional tax
imposed pursuant to Section 409A(a) of the Code as a result of the application
of Section 409A(a)(2)(B)(i) of the Code, such payment shall not be payable and
such benefit shall not be provided until the date that is the earlier of (A) six
months and one day after the Executive’s separation from service, or (B) the
Executive’s death. If any such delayed cash payment is otherwise payable on an
installment basis, the first payment shall include a catch-up payment covering
amounts that would otherwise have been paid during the six-month period but for
the application of this provision, and the balance of the installments shall be
payable in accordance with their original schedule.


8

--------------------------------------------------------------------------------




(b)    All in-kind benefits provided and expenses eligible for reimbursement
under this Agreement shall be provided by the Company or incurred by the
Executive during the time periods set forth in this Agreement. All
reimbursements shall be paid as soon as administratively practicable, but in no
event shall any reimbursement be paid after the last day of the taxable year
following the taxable year in which the expense was incurred. The amount of
in-kind benefits provided or reimbursable expenses incurred in one taxable year
shall not affect the in-kind benefits to be provided or the expenses eligible
for reimbursement in any other taxable year. Such right to reimbursement or
in-kind benefits is not subject to liquidation or exchange for another benefit.
(c)    To the extent that any payment or benefit described in this Agreement
constitutes “non-qualified deferred compensation” under Section 409A of the
Code, and to the extent that such payment or benefit is payable upon the
Executive’s termination of employment, then such payments or benefits shall be
payable only upon the Executive’s “separation from service.” The determination
of whether and when a separation from service has occurred shall be made in
accordance with the presumptions set forth in Treasury Regulation Section
1.409A‑1(h).
(d)    The parties intend that this Agreement will be administered in accordance
with Section 409A of the Code. To the extent that any provision of this
Agreement is ambiguous as to its compliance with Section 409A of the Code, the
provision shall be read in such a manner so that all payments hereunder comply
with Section 409A of the Code. Each payment pursuant to this Agreement is
intended to constitute a separate payment for purposes of Treasury Regulation
Section 1.409A-2(b)(2). The parties agree that this Agreement may be amended, as
reasonably requested by either party, and as may be necessary to fully comply
with Section 409A of the Code and all related rules and regulations in order to
preserve the payments and benefits provided hereunder without additional cost to
either party.
(e)    The Company makes no representation or warranty and shall have no
liability to the Executive or any other person if any provisions of this
Agreement are determined to constitute deferred compensation subject to Section
409A of the Code but do not satisfy an exemption from, or the conditions of,
such Section.
7.    Confidential Information, Noncompetition and Cooperation.
(a)    Restrictive Covenant Agreement. The terms of the Restrictive Covenant
Agreement, by and between the Company and the Executive and attached hereto as
Exhibit A (the “Restrictive Covenant Agreement”), shall be in full force and
effect and are incorporated by reference as material terms of this Agreement.
(b)    Third-Party Agreements and Rights. The Executive hereby confirms that the
Executive is not bound by the terms of any agreement with any previous employer
or other party which restricts in any way the Executive’s use or disclosure of
information or the Executive’s engagement in any business. The Executive
represents to the Company that the Executive’s execution of this Agreement, the
Executive’s employment with the Company and the performance of the Executive’s
proposed duties for the Company will not violate any obligations


9

--------------------------------------------------------------------------------




the Executive may have to any such previous employer or other party. In the
Executive’s work for the Company, the Executive will not disclose or make use of
any information in violation of any agreements with or rights of any such
previous employer or other party, and the Executive will not bring to the
premises of the Company any copies or other tangible embodiments of non-public
information belonging to or obtained from any such previous employment or other
party.
(c)    Litigation and Regulatory Cooperation. During and after the Executive’s
employment, the Executive shall cooperate fully with the Company in the defense
or prosecution of any claims or actions now in existence or which may be brought
in the future against or on behalf of the Company which relate to events or
occurrences that transpired while the Executive was employed by the Company. The
Executive’s full cooperation in connection with such claims or actions shall
include, but not be limited to, being available to meet with counsel to prepare
for discovery or trial and to act as a witness on behalf of the Company at
mutually convenient times. During and after the Executive’s employment, the
Executive also shall cooperate fully with the Company in connection with any
investigation or review of any federal, state or local regulatory authority as
any such investigation or review relates to events or occurrences that
transpired while the Executive was employed by the Company. The Company shall
reimburse the Executive for any reasonable out‑of‑pocket expenses incurred in
connection with the Executive’s performance of obligations pursuant to this
Section 7(c).
(d)    Injunction. The Executive agrees that it would be difficult to measure
any damages caused to the Company which might result from any breach by the
Executive of the promises set forth in this Section 7, and that in any event
money damages would be an inadequate remedy for any such breach. Accordingly,
subject to Section 8 of this Agreement, the Executive agrees that if the
Executive breaches, or proposes to breach, any portion of this Agreement, the
Company shall be entitled, in addition to all other remedies that it may have,
to an injunction or other appropriate equitable relief to restrain any such
breach without showing or proving any actual damage to the Company.
(e)    Protected Disclosure. The Executive understands that nothing contained in
this Agreement limits the Executive’s ability to communicate with any federal,
state or local governmental agency or commission, including to provide documents
or other information, without notice to the Company.
8.    Consent to Jurisdiction. The parties hereby consent to the jurisdiction of
the Superior Court of the Commonwealth of Massachusetts and the United States
District Court for the District of Massachusetts. Accordingly, with respect to
any such court action, the Executive (a) submits to the personal jurisdiction of
such courts; (b) consents to service of process; and (c) waives any other
requirement (whether imposed by statute, rule of court, or otherwise) with
respect to personal jurisdiction or service of process.
9.    Integration. This Agreement constitutes the entire agreement between the
parties with respect to the subject matter hereof and supersedes all prior
agreements between the parties concerning such subject matter, including without
limitation, the Prior Agreement; provided that the Restrictive Covenant
Agreement, the Acknowledgment regarding the Statement of Company Policy on
Insider Trading and Disclosure, the Acknowledgment of the Statement of Company


10

--------------------------------------------------------------------------------




Policy on the Code of Business Conduct and Ethics and the Acknowledgement
regarding the Company’s Colleague Handbook shall remain in full force and
effect.
10.    Withholding. All payments made by the Company to the Executive under this
Agreement shall be net of any tax or other amounts required to be withheld by
the Company under applicable law.
11.    Successor to the Executive. This Agreement shall inure to the benefit of
and be enforceable by the Executive’s personal representatives, executors,
administrators, heirs, distributees, devisees and legatees. In the event of the
Executive’s death after his termination of employment but prior to the
completion by the Company of all payments due him under this Agreement, the
Company shall continue such payments to the Executive’s beneficiary designated
in writing to the Company prior to his death (or to his estate, if the Executive
fails to make such designation).
12.    Enforceability. If any portion or provision of this Agreement (including,
without limitation, any portion or provision of any section of this Agreement)
shall to any extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.
13.    Survival. The provisions of this Agreement shall survive the termination
of this Agreement and/or the termination of the Executive’s employment to the
extent necessary to effectuate the terms contained herein.
14.    Waiver. No waiver of any provision hereof shall be effective unless made
in writing and signed by the waiving party. The failure of any party to require
the performance of any term or obligation of this Agreement, or the waiver by
any party of any breach of this Agreement, shall not prevent any subsequent
enforcement of such term or obligation or be deemed a waiver of any subsequent
breach.
15.    Notices. Any notices, requests, demands and other communications provided
for by this Agreement shall be sufficient if in writing and delivered in person
or sent by a nationally recognized overnight courier service or by registered or
certified mail, postage prepaid, return receipt requested, to the Executive at
the last address the Executive has filed in writing with the Company or, in the
case of the Company, at its main offices, attention of the Board.
16.    Amendment. This Agreement may be amended or modified only by a written
instrument signed by the Executive and by a duly authorized representative of
the Company.
17.    Governing Law. This is a Massachusetts contract and shall be construed
under and be governed in all respects by the laws of the Commonwealth of
Massachusetts, without giving effect to the conflict of laws principles of such
State. With respect to any disputes


11

--------------------------------------------------------------------------------




concerning federal law, such disputes shall be determined in accordance with the
law as it would be interpreted and applied by the United States Court of Appeals
for the First Circuit.
18.    Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be taken to be
an original; but such counterparts shall together constitute one and the same
document.
19.    Successor to Company. The Company shall require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Company expressly to assume
and agree to perform this Agreement to the same extent that the Company would be
required to perform it if no succession had taken place. Failure of the Company
to obtain an assumption of this Agreement at or prior to the effectiveness of
any succession shall be a material breach of this Agreement.
20.    Gender Neutral. Wherever used herein, a pronoun in the masculine gender
shall be considered as including the feminine gender unless the context clearly
indicates otherwise.
IN WITNESS WHEREOF, the parties have executed this Agreement effective on the
date and year first above written.
VERICEL CORPORATION
/s/ Dominick C. Colangelo     
By:    Dominick C. Colangelo
Its:    President and Chief Executive Officer


EXECUTIVE
/s/ Michael Halpin    
Michael Halpin
 


12

--------------------------------------------------------------------------------





Exhibit A


Restrictive Covenant Agreement


In consideration and as a condition of my employment as well benefits set forth
in my Employment Agreement with Vericel Corporation (including its subsidiaries
and/or affiliates and its and their successors and assigns, the “Company”), I
agree as follows:




1.    Proprietary Information. I agree that all information, whether or not in
writing, concerning the Company’s business, technology, business relationships
or financial affairs which the Company has not released to the general public
(collectively, “Proprietary Information”) is and will be the exclusive property
of the Company. By way of illustration, Proprietary Information may include
information or material which has not been made generally available to the
public, such as: (a) corporate information, including plans, strategies,
methods, policies, resolutions, negotiations or litigation; (b) marketing
information, including strategies, methods, customer identities or other
information about customers, prospect identities or other information about
prospects, or market analyses or projections; (c) financial information,
including cost and performance data, debt arrangements, equity structure,
investors and holdings, purchasing and sales data and price lists; (d)
operational and technological information, including plans, specifications,
manuals, forms, templates, software, designs, methods, procedures, formulas,
discoveries, inventions, improvements, concepts and ideas; and (e) personnel
information, including personnel lists, reporting or organizational structure,
resumes, personnel data, performance evaluations and termination arrangements or
documents. Proprietary Information also includes information received in
confidence by the Company from its customers or suppliers or other third
parties.
2.    Recognition of Company’s Rights. I will not, at any time, without the
Company’s prior written permission, either during or after my employment,
disclose any Proprietary Information to anyone outside of the Company, or use or
permit to be used any Proprietary Information for any purpose other than the
performance of my duties as an employee of the Company. I will cooperate with
the Company and use my best efforts to prevent the unauthorized disclosure of
all Proprietary Information. I will deliver to the Company all copies of
Proprietary Information in my possession or control upon the earlier of a
request by the Company or termination of my employment.
3.    Rights of Others. I understand that the Company is now and may hereafter
be subject to non-disclosure or confidentiality agreements with third persons
which require the Company to protect or refrain from use of proprietary
information. I agree to be bound by the terms of such agreements in the event I
have access to such proprietary information.
4.    Commitment to Company; Avoidance of Conflict of Interest. While an
employee of the Company, I will devote my full-time efforts to the Company’s
business and I will not engage in any other business activity without prior
written permission of an authorized representative of the Company. I will advise
the General Counsel of the Company or his or her nominee at such time as any
activity of either the Company or another business presents me with a conflict
of interest or the appearance of a conflict of interest as an employee of the
Company. I will take whatever action is requested of me by the Company to
resolve any conflict or appearance of conflict which it finds to exist.
5.    Developments. I will make full and prompt disclosure to the Company of all
inventions, discoveries, designs, developments, methods, modifications,
improvements, processes, algorithms, databases, computer programs, formulae,
techniques, trade secrets, graphics or images, and audio or visual works and
other works of authorship (collectively “Developments”), whether or not
patentable or copyrightable, that are created, made, conceived or reduced to
practice by me (alone or jointly with others) or under my direction during the
period of my employment. I acknowledge that all work performed by me is on a
“work for hire” basis, and I hereby do assign and transfer and, to the extent
any such assignment cannot be made at present, will assign and transfer, to the
Company and its successors and assigns all my right, title and interest in all
Developments that (a) relate to the business of the Company or any of the
products or services being researched, developed, manufactured or sold by the
Company or which may be used with such products or services; or (b) result from
tasks assigned to me by the Company; or (c) result from the use of premises or
personal property (whether tangible or intangible) owned, leased or contracted
for by the Company (“Company-Related Developments”), and all related patents,
patent applications, trademarks and trademark applications, copyrights and
copyright applications, and other intellectual property rights in all countries
and territories worldwide and under any international conventions (“Intellectual
Property Rights”).
To preclude any possible uncertainty, I have set forth on Schedule A attached
hereto a complete list of Developments that I have, alone or jointly with
others, conceived, developed or reduced to practice prior to the commencement of
my employment with the Company that I consider to be my property or the property
of third parties and that I wish to have excluded from the scope of this
Agreement (“Prior Inventions”). If disclosure of any such Prior Invention would
cause me to violate any prior confidentiality agreement, I understand that I am
not to list such Prior Inventions in Schedule A but am only to disclose a
cursory name for each such invention, a listing of the party(ies) to whom it
belongs and the fact that full disclosure as to such inventions has not been
made for that reason. I have also listed on Schedule A all patents and patent
applications in which I am named as an inventor, other than those which have
been assigned to the Company (“Other Patent Rights”). If no such disclosure is
attached, I represent that there are no Prior Inventions or Other Patent Rights.
If, in the course of my employment with the Company, I incorporate a Prior
Invention into a Company product, process or machine or


ACTIVE/92048264.4

--------------------------------------------------------------------------------




other work done for the Company, I hereby grant to the Company a nonexclusive,
royalty-free, paid-up, irrevocable, worldwide license (with the full right to
sublicense) to make, have made, modify, use, sell, offer for sale and import
such Prior Invention. Notwithstanding the foregoing, I will not incorporate, or
permit to be incorporated, Prior Inventions in any Company-Related Development
without the Company’s prior written consent.
This Agreement does not obligate me to assign to the Company any Development
which, in the sole judgment of the Company, reasonably exercised, is developed
entirely on my own time and does not relate to the business efforts or research
and development efforts in which, during the period of my employment, the
Company actually is engaged or reasonably would be engaged, and does not result
from the use of premises or equipment owned or leased by the Company. However, I
will also promptly disclose to the Company any such Developments for the purpose
of determining whether they qualify for such exclusion. I understand that to the
extent this Agreement is required to be construed in accordance with the laws of
any state which precludes a requirement in an employee agreement to assign
certain classes of inventions made by an employee, this paragraph 5 will be
interpreted not to apply to any invention which a court rules and/or the Company
agrees falls within such classes. I also hereby waive all claims to any moral
rights or other special rights which I may have or accrue in any Company-Related
Developments.
6.    Documents and Other Materials. I will keep and maintain adequate and
current records of all Proprietary Information and Company-Related Developments
developed by me during my employment, which records will be available to and
remain the sole property of the Company at all times.
All files, letters, notes, memoranda, reports, records, data, sketches,
drawings, notebooks, layouts, charts, quotations and proposals, specification
sheets, program listings, blueprints, models, prototypes, or other written,
photographic or other tangible material containing Proprietary Information,
whether created by me or others, which come into my custody or possession, are
the exclusive property of the Company to be used by me only in the performance
of my duties for the Company. Any property situated on the Company’s premises
and owned by the Company, including without limitation computers, disks and
other storage media, filing cabinets or other work areas, is subject to
inspection by the Company at any time with or without notice. In the event of
the termination of my employment for any reason, I will deliver to the Company
all Company property and equipment in my possession, custody or control,
including all files, letters, notes, memoranda, reports, records, data,
sketches, drawings, notebooks, layouts, charts, quotations and proposals,
specification sheets, program listings, blueprints, models, prototypes, or other
written, photographic or other tangible material containing Proprietary
Information, and other materials of any nature pertaining to the Proprietary
Information of the Company and to my work, and will not take or keep in my
possession any of the foregoing or any copies.
7.    Enforcement of Intellectual Property Rights. I will cooperate fully with
the Company, both during and after my employment with the Company, with respect
to the procurement, maintenance and enforcement of Intellectual Property Rights
in Company-Related Developments. I will sign, both during and after the term of
this Agreement, all papers, including without limitation copyright applications,
patent applications, declarations, oaths, assignments of priority rights, and
powers of attorney, which the Company may deem necessary or desirable in order
to protect its rights and interests in any Company-Related Development. If the
Company is unable, after reasonable effort, to secure my signature on any such
papers, I hereby irrevocably designate and appoint each officer of the Company
as my agent and attorney-in-fact to execute any such papers on my behalf, and to
take any and all actions as the Company may deem necessary or desirable in order
to protect its rights and interests in any Company-Related Development.
8.    Non-Competition and Non-Solicitation. In order to protect the Company’s
Proprietary Information and good will, during my employment and (i) with respect
to clause (a) below, for a period of twelve (12) months following the
termination of my employment or other service relationship with the Company for
any reason and (ii) with respect to clauses (b) and (c) below, for a period of
twelve (12) months following the termination of my employment or other service
relationship with the Company for any reason (the “Restricted Period”):
(a)    I will not directly or indirectly, whether as owner, partner,
shareholder, director, manager, consultant, agent, employee, co-venturer or
otherwise, engage, participate or invest in any business activity anywhere in
the United States that is competitive with the Company’s development programs,
including product candidates developed thereunder, or technologies or commercial
products, at such time of my termination of employment; provided that this shall
not prohibit any possible investment in publicly traded stock of a company
representing less than one percent of the stock of such company.
(b)    I will not, directly or indirectly, in any manner, other than for the
benefit of the Company or for solely non-competitive purposes, call upon,
solicit, divert, take away, accept or conduct any business from or with any of
the customers or prospective customers of the Company.
(c)    I will not, directly or indirectly, in any manner, solicit, entice,
attempt to persuade any other employee or consultant of the Company to leave the
Company for any reason or otherwise participate in or facilitate the hire,
directly or through another entity, of any person who is employed or engaged by
the Company or who was employed or engaged by the Company within six months of
any attempt to hire such person.


1

--------------------------------------------------------------------------------




I acknowledge and agree that if I violate any of the provisions of this
paragraph 8 after my employment ends, the running of the Restricted Period will
be extended until there is a period of in which there is no violation of this
paragraph 8.
9.    Government Contracts. I acknowledge that the Company may have from time to
time agreements with other persons or with the United States Government or its
agencies which impose obligations or restrictions on the Company regarding
inventions made during the course of work under such agreements or regarding the
confidential nature of such work. I agree to comply with any such obligations or
restrictions upon the direction of the Company. In addition to the rights
assigned under paragraph 5, I also assign to the Company (or any of its
nominees) all rights which I have or acquired in any Developments, full title to
which is required to be in the United States under any contract between the
Company and the United States or any of its agencies.
10.    Prior Agreements. I hereby represent that, except as I have fully
disclosed previously in writing to the Company, I am not bound by the terms of
any agreement with any previous employer or other party to refrain from using or
disclosing any trade secret or confidential or proprietary information in the
course of my employment with the Company or to refrain from competing, directly
or indirectly, with the business of such previous employer or any other party. I
further represent that my performance of all the terms of this Agreement as an
employee of the Company does not and will not breach any agreement to keep in
confidence proprietary information, knowledge or data acquired by me in
confidence or in trust prior to my employment with the Company. I will not
disclose to the Company or induce the Company to use any confidential or
proprietary information or material belonging to any previous employer or
others.
11.    Remedies Upon Breach. I understand that the restrictions contained in
this Agreement are necessary for the protection of the business and goodwill of
the Company and I consider them to be reasonable for such purpose. Any breach of
this Agreement is likely to cause the Company substantial and irrevocable damage
and therefore, in the event of such breach, the Company, in addition to such
other remedies which may be available, will be entitled to specific performance
and other injunctive relief, without the posting of a bond. If I violate this
Agreement, in addition to all other remedies available to the Company at law, in
equity, and under contract, I agree that I am obligated to pay all the Company’s
costs of enforcement of this Agreement, including attorneys’ fees and expenses.
12.    Use of Voice, Image and Likeness. I give the Company permission to use
any and all of my voice, image and likeness, with or without using my name, in
connection with the products and/or services of the Company, for the purposes of
advertising and promoting such products and/or services and/or the Company,
and/or for other purposes deemed appropriate by the Company in its reasonable
discretion, except to the extent expressly prohibited by law.
13.    No Employment Obligation. I understand that this Agreement does not
create an obligation on the Company or any other person to continue my
employment. I acknowledge that, unless otherwise agreed in a formal written
employment agreement signed on behalf of the Company by an authorized officer,
my employment with the Company is at will and therefore may be terminated by the
Company or me at any time and for any reason, with or without cause.
14.    Survival and Assignment by the Company. I understand that my obligations
under this Agreement will continue in accordance with its express terms
regardless of any changes in my title, position, duties, salary, compensation or
benefits or other terms and conditions of employment. I further understand that
my obligations under this Agreement will continue following the termination of
my employment regardless of the manner of such termination and will be binding
upon my heirs, executors and administrators. The Company will have the right to
assign this Agreement to its affiliates, successors and assigns. I expressly
consent to be bound by the provisions of this Agreement for the benefit of the
Company or any parent, subsidiary or affiliate to whose employ I may be
transferred without the necessity that this Agreement be resigned at the time of
such transfer.
15.    Post-Employment Notifications. For twelve (12) months following
termination of my employment, I will notify the Company of any change in my
address and of each subsequent employment or business activity, including the
name and address of my employer or other post-Company employment plans and the
nature of my activities.
16.    Disclosure to Future Employers. I will provide a copy of this Agreement
to any prospective employer, partner or coventurer prior to entering into an
employment, partnership or other business relationship with such person or
entity.
17.    Severability. In case any provisions (or portions thereof) contained in
this Agreement shall, for any reason, be held invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
the other provisions of this Agreement, and this Agreement shall be construed as
if such invalid, illegal or unenforceable provision had never been contained
herein. If, moreover, any one or more of the provisions contained in this
Agreement shall for any reason be held to be excessively broad as to duration,
geographical scope, activity or subject, it shall be construed by limiting and
reducing it, so as to be enforceable to the extent compatible with the
applicable law as it shall then appear.
18.    Interpretation; Consent to Jurisdiction. This Agreement will be deemed to
be made and entered into in the Commonwealth of Massachusetts, and will in all
respects be interpreted, enforced and governed under the laws of the
Commonwealth of Massachusetts.


2

--------------------------------------------------------------------------------




I hereby consent to personal jurisdiction of the state and federal courts
situated within Massachusetts for purposes of enforcing this Agreement, and
waive any objection that I might have to personal jurisdiction or venue in those
courts.
19.    Protected Disclosures. I understand that nothing contained in this
Agreement limits my ability to communicate with any federal, state or local
governmental agency or commission, including to provide documents or other
information, without notice to the Company.
20.    Defend Trade Secrets Act of 2016. I understand that pursuant to the
federal Defend Trade Secrets Act of 2016, I shall not be held criminally or
civilly liable under any federal or state trade secret law for the disclosure of
a trade secret that (a) is made (i) in confidence to a federal, state, or local
government official, either directly or indirectly, or to an attorney; and (ii)
solely for the purpose of reporting or investigating a suspected violation of
law; or (b) is made in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal.
21.    Other Agreements and Obligations. This Agreement constitutes the entire
agreement between me and the Company regarding the subject matter hereof, and
supersedes any previous agreements or understandings that I had or may have had
between me and the Company regarding the subject matter, except any
confidentiality and/or assignment of inventions agreement (including the
Employee Proprietary Information and Non-Disclosure and Assignment of
Intellectual Property Rights Agreement) that I entered into with the Company
shall continue to be in full force and effect and shall be supplemental to this
Agreement.
[Remainder of Page Intentionally Left Blank]


3

--------------------------------------------------------------------------------







I UNDERSTAND THAT THIS AGREEMENT AFFECTS IMPORTANT RIGHTS. BY SIGNING BELOW, I
CERTIFY THAT I HAVE READ IT CAREFULLY AND AM SATISFIED THAT I UNDERSTAND IT
COMPLETELY.
IN WITNESS WHEREOF, the undersigned has executed this agreement as a sealed
instrument as of the date set forth below.


Signed: ___ /s/ Michael Halpin___________________________________
(Employee’s full name)
Type or print name: Michael Halpin


Date: 9/14/17_____________


ACTIVE/92048264.4

--------------------------------------------------------------------------------




SCHEDULE A


To:    Vericel Corporation
From:    ____ Michael Halpin ________________
Date: _______09/14/17______________
SUBJECT:     Prior Inventions
The following is a complete list of all inventions or improvements relevant to
the subject matter of my employment by the Company that have been made or
conceived or first reduced to practice by me alone or jointly with others prior
to my engagement by the Company:
X    No inventions or improvements
    See below:
_______________________________________________________________
_______________________________________________________________
_______________________________________________________________
    Additional sheets attached
The following is a list of all patents and patent applications in which I have
been named as an inventor:
X    None
    See below:
_______________________________________________________________
_______________________________________________________________
_______________________________________________________________







